                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

JAMES F. NOEL,                                            )
                                                          )
                              Petitioner,                 )
                                                          )
                         v.                               )   No. 1:18-cv-00343-TWP-DLP
                                                          )
WENDY KNIGHT,                                             )
                                                          )
                              Respondent.                 )

                                Entry Discussing Pending Motions

                                                     I.

       Petitioner James F. Noel’s (“Noel”) motions for relief under Rule 60(b), dkts. [26 & 27],

are denied. “Relief under Rule 60(b) is an extraordinary remedy granted only in exceptional

circumstances.” Nelson v. Napolitano, 657 F.3d 586, 589 (7th Cir. 2011). Rule 60(b) allows a court

to relieve a party from a final judgment, order, or proceeding for the following reasons:

       (1) mistake, inadvertence, surprise, or excusable neglect;

       (2) newly discovered evidence that, with reasonable diligence, could not have been

discovered in time to move for a new trial under Rule 59(b);

       (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or

misconduct by an opposing party;

       (4) the judgment is void;

       (5) the judgment has been satisfied, released or discharged; it is based on an earlier

judgment that has been reversed or vacated; or applying it prospectively is no longer equitable; or

       (6) any other reason that justifies relief.

       Rule 60(b).
        Noel has filed two motions requesting relief. In his first motion, dkt. [26], Noel states

various grounds for relief listed in Rule 60(b), such as newly discovered evidence, but he does not

provide any new evidence or make any argument to support each assertion. Noel argues that the

trial court judgment is void because he was convicted of murder when no homicide occurred. But

he is mistaken. The Court takes judicial notice of the proceedings in Marion Superior Court,

Indiana, in case number 49G02-1203-FA-016900. These state court records demonstrate that Noel

was charged with, and convicted of, attempted murder.

        In his second motion, dkt. [27], Noel argues the merits of his underlying petition. But the

Court dismissed Noel’s petition as successive and therefore cannot address the merits of this

petition. Noel previously challenged his conviction under § 2254 and it was denied. See Case No.

1:16-cv-03116-JMS-MJD.

        When there has already been a decision on the merits in a federal habeas action, to obtain

another round of federal collateral review a petitioner requires permission from the Court of

Appeals under 28 U.S.C. § 2244(b). See Potts v. United States, 210 F.3d 770 (7th Cir. 2000). This

statute, § 2244(b)(3), “creates a ‘gatekeeping’ mechanism for the consideration of second or

successive [habeas] applications in the district court.” Felker v. Turpin, 518 U.S. 651, 657 (1996). It

“‘is an allocation of subject-matter jurisdiction to the court of appeals.’” In re Page, 170 F.3d 659, 661

(7th Cir. 1999) (quoting Nunez v. United States, 96 F.3d 990, 991 (7th Cir. 1996)), opinion

supplemented on denial of rehearing en banc, 179 F.3d 1024 (7th Cir. 1999). Therefore, “[a] district

court must dismiss a second or successive petition . . . unless the court of appeals has given approval

for the filing.” Id. Noel’s petition was dismissed for lack of jurisdiction because he had not received

permission from the Court of Appeals to file it.

        The Court’s ruling was not deficient, and Noel has not met the standard for relief under

Rule 60(b). His motions, dkts. [26 & 27] are therefore denied.
                                                 II.

       The Noel’s motion for clarification, dkt. [28], is granted to the extent that this Entry

explains why the petition was dismissed. This Court lacks jurisdiction to consider second or

successive petitions for relief under § 2254 absent permission from the Court of Appeals. To be

clear, this does not mean that the state trial court lacked jurisdiction over Noel at the time of his

conviction. It only means that this Court lacks jurisdiction to review his petition.

       IT IS SO ORDERED.



Date: 11/29/2018



Distribution:

JAMES F. NOEL
230645
PENDLETON - CIF
CORRECTIONAL INDUSTRIAL FACILITY
Inmate Mail/Parcels
5124 West Reformatory Road
PENDLETON, IN 46064

Jesse R. Drum
INDIANA ATTORNEY GENERAL
jesse.drum@atg.in.gov
